  

Se 4:18-cr-20368-MFL-SDD ECF No. 44 filed 05/01/19 PagelD.143 Page 1of9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN [ L E
SOUTHERN DIVISION |

MAY -1 2019
UNITED STATES OF AMERICA,
_ U.S. DISTRICT COURT
Plaintiff, | FLINT, MICHIGAN
V. Case No. 4:18-cr-20368
D-1 DAVID MARTIN KATZ, Judge: Hon. Matthew F. Leitman

MJ: Hon. Stephanie Dawkins Davis
D-2 SCOTT PHILLIP ZACK,
Offenses: Count 1: 31 U.S.C. § 5324

D-3 JOHN ANTHONY CAPELLA, -Structuring a Financial
a/k/a “John Patients” Transaction
a/k/a “John Washington’, and Count 2: 18 U.S.C. § 371
-Conspiracy to Defraud the
D-4 SCOTT JAY JAWETZ, , United States
a/k/a “Sam Burns”, Count 3: 18 U.S.C. § 371
-Conspiracy to Commit
Defendants. Theft from an Organization

Receiving Federal Funds

 

SUPERSEDING INFORMATION

 

_ THE ACTING PRINCIPAL DEPUTY ASSISTANT ATTORNEY GENERAL CHARGES
THAT:

At all times relevant to this Information, unless otherwise indicated:

1. Defendant DAVID MARTIN KATZ was a resident of West Bloomfield,
Michigan, SCOTT PHILLIP ZACK was a resident of Delray Beach, Florida, JOHN
ANTHONY CAPELLA was a resident of Lantana, Florida, and SCOTT JAY JAWETZ
was a resident of Boca Raton, Florida.

2. The defendants DAVID MARTIN KATZ and SCOTT PHILLIP ZACK
operated several businesses from 2009 to 2015, using business names including Health

Systems Medical Management, LLC, Medical Management Partners, LLC, and Entity A.

)
  
 

Se 4:18-cr-20368-MFL-SDD ECF No. 44 filed 05/01/19 PagelD.144 Page 2of9

3. Health Systems Medical Management, LLC, (“HSMM”) was a
management company operating in the Detroit, Michigan area. Defendants DAVID
MARTIN KATZ and SCOTT PHILLIP ZACK held an ownership interest in, and
controlled bank accounts in the name of HSMM. |

4. Medical Management Partners, LLC, (“MMP”) was a management |
company operating in the Detroit, Michigan area. Defendants DAVID MARTIN KATZ
and SCOTT PHILLIP ZACK held an ownership interest in, and controlled bank accounts
in the name of, MMP. |

5. Entity A was a chiropractic facility operating in Sterling Heights, Michigan.
Defendants DAVID MARTIN KATZ, SCOTT PHILLIP ZACK, and others held an
ownership interest in, and controlled bank accounts in the name of Entity A.

6. Blue Horseshoe Consulting, Inc. (“Blue Horseshoe”) was a company
operating in Florida, Michigan, and New York that was in the business of collecting
automobile crash victim information from UD-10E State of Michigan Traffic Crash
Reports (“Police Reports”) that were obtained through illegal means and using the
Police Reports to solicit automobile accident victims in Michigan to receive services
from various medical and chiropractic facilities, including facilities in Genesee County,

Michigan and those operated by HSMM, MMP, and Entity A. Defendants JOHN

_ ANTHONY CAPELLA and SCOTT JAY JAWETZ controlled the operations of Blue

Horseshoe. .
7. From in or about March 2013 through in or about January 2017,
Defendants DAVID MARTIN KATZ and SCOTT PHILLIP ZACK made substantial cash

withdrawals from various bank accounts in order to deliver that cash, in-person or
2
  
 

Se 4:18-cr-20368-MFL-SDD ECF No. 44 filed 05/01/19 PagelD.145 Page 3of9

through private overnight delivery service, to Defendants JOHN ANTHONY CAPELLA,
and SCOTT JAY JAWETZ, in part as payment for their solicitation services.
COUNT 1
31 U.S.C. § 5324

Structuring a Financial Transaction
(David Martin Katz, Scott Phillip Zack)

.D-1 DAVID MARTIN KATZ

D-2 SCOTT PHILLIP ZACK

8. Paragraphs 1 through 7 of the Information are incorporated herein.

9. In or about July of 2013, in the Eastern District of Michigan, and
elsewhere, defendants DAVID MARTIN KATZ and SCOTT PHILLIP ZACK did
knowingly and for the purpose of evading the reporting requirements of Section 5313(a)
of Title 31, United States Code, and the regulations promulgated thereunder, structure
transactions with a domestic financial institution, in violation of 31 U.S.C. § 5324(a)(3).

- 10. As part of that activity, defendants DAVID MARTIN KATZ and SCOTT
PHILLIP ZACK withdrew the following quantities of U.S. currency from one or more
branches of PNC Bank, including a PNC Bank located on West Maple Road in

Bloomfield Hills, Michigan:

7/3/2013

7/5/2013
7/11/2013
7/18/2013

 
  
 

e 4:18-cr-20368-MFL-SDD ECF No. 44 filed 05/01/19 PagelD.146 Page 4of9

Such withdrawals were knowingly and intentionally divided into amounts under $10,000
in order to avoid the filing of one or more Currency Transaction Reports by PNC Bank,
as required by federal law.

All in violation of Title 31, United States Code, Section 5324; and Title 18,
United States Code Section 2.

COUNT 2

18 U.S.C. § 371
Conspiracy to Defraud the United States
(John Anthony Capella, Scott Jay Jawetz)

D-3 JOHN ANTHONY CAPELLA
D-4 SCOTT JAY JAWETZ

11. | Paragraphs 1 through 7 of the Information are incorporated herein.

12. From in or about August of 2012 through in or about April of 2018, in the
Eastern District of Michigan and elsewhere, Defendants JOHN ANTHONY CAPELLA
and SCOTT JAY JAWETZ, and others known and unknown, did unlawfully, voluntarily,
intentionally, and knowingly conspire and agree with each other to defraud the United
States by impeding, impairing, obstructing, and defeating the lawful Government
functions of the IRS in the ascertainment, assessment, computation and collection of
revenue, to wit, income taxes, by among other things committing the following overt
acts: |

a. From in or about January of 2013 through August of 2017, Defendants
JOHN ANTHONY CAPELLA and SCOTT JAY JAWETZ provided false accounting
information to their tax return preparers that omitted the wage and income information
paid by Blue Horseshoe to its employees and contractors, thus causing Blue Horseshoe

to fail to issue Forms W-2 or Forms 1099-MISC to its employee and contractors.

A

 

 
  
 

Se 4:18-cr-20368-MFL-SDD ECF No. 44 filed 05/01/19 PagelD.147 Page5of9

b. From in or about January of 2013 through August of 2017, Defendants
JOHN ANTHONY CAPELLA and SCOTT JAY JAWETZ, together with others known
and unknown caused false and fraudulent business income tax returns to be prepared
and filed with the IRS that understated the gross receipts earned by Blue Horseshoe,
by:

(i) | Frequently directing clients, including HSMM, MMP, Entity A, and
Defendants DAVID MARTIN KATZ and SCOTT PHILLIP ZACK, to pay cash in
exchange for Blue Horseshoe’s solicitation services, then diverting those cash gross
receipts to pay for their own personal expenses and failing to deposit those funds into a
business bank account; and

(ii) Providing false accounting information and business records to their tax
return preparers that underreported the gross receipts earned and omitted the cash
gross receipts received by Blue Horseshoe. For example, the 2013 business income tax
return filed with the IRS on the behalf of Blue Horseshoe underreported the gross
receipts earned by the business, omitting approximately $324,000 in cash gross
receipts that Defendants JOHN ANTHONY CAPELLA and SCOTT JAY JAWETZ
received as payments from Defendants DAVID MARTIN KATZ and SCOTT PHILLIP
ZACK in calendar year 2013.

All in violation of Title 18, United States Code, Section 371.

COUNT 3
18 U.S.C. § 371
Conspiracy to Commit Theft from an Organization Receiving Federal Funds
(John Anthony Capella, Scott Jay Jawetz)
D-3 JOHN ANTHONY CAPELLA
  
 

e 4:18-cr-20368-MFL-SDD ECF No. 44 filed 05/01/19 PagelD.148 Page 6of9

D-4 SCOTT JAY JAWETZ

13. Paragraphs 1 through 7 of the Information are incorporated herein.

14. From in or about January of 2012 through in or about April of 2018, in the
Eastern District of Michigan and elsewhere, Defendants JOHN ANTHONY CAPELLA
and SCOTT JAY JAWETZ, Individual A, Individual B, Individual C, Individual D, and
others known and unknown, intentionally, unlawfully, and knowingly did combine,
conspire, confederate, and agree between and among themselves to commit theft from
a program receiving federal funds, in violation of 18 U.S.C. § 666(a)(1)(A).

Manner and Means of the Conspiracy
15. To accomplish the object of this conspiracy, Defendants JOHN ANTHONY
CAPELLA and SCOTT JAY JAWETZ, Individual A, Individual B, Individual C, and
Individual D, together with each other and others known and unknown, used the
following manner and means, among others:

a. From at least in or about January of 2012 through in or about April —
of 2018, Individual B was an agent of the Detroit Police Department, an organization or
government entity receiving benefits in excess of $10,000 in each fiscal year under a
federal program involving a grant, contract, subsidy, or other form of federal assistance.

b. From at least in or about January of 2012 through in or about April
of 2018, Individual A, Individual B, Individual C, and Individual D obtained Police
Reports, many of which bore a watermark reading “Unapproved Report” indicating the
Police Reports were not publicly available and were the property of the Detroit Police
Department, with the intent to provide them to others, in exchange for the payment of

funds. Individual A and Individual D, together with others, subsequently caused copies
6

 

 
  
 

Se 4:18-cr-20368-MFL-SDD ECF No. 44 filed 05/01/19 PagelD.149 Page 7 of 9

of those Police Reports to be emailed to Defendants JOHN ANTHONY CAPELLA and
SCOTT JAY JAWETZ.

c. From at least in or about July of 2014 through at least in or about
April of 2018, Individual A and Individual D, together with others, paid or caused funds
to be paid to Individual B and Individual C in exchange for their efforts in providing the

relevant Police Reports.

Overt Acts
16. In furtherance of the conspiracy, and to accomplish its purposes and

objects, at least one of the conspirators committed, or caused to be committed, in the
Eastern District of Michigan, the following overt acts, among others:

a.  Fromin or about July of 2012 through at least December of 2017,
Individual B and Individual C caused Police Reports to be delivered at least five times
each week via email to Individual A and Individual D and subsequently to Defendants
JOHN ANTHONY CAPELLA and SCOTT JAY JAWETZ. Individual B and Individual C
were not authorized to release the Police Reports, and many of the Police Reports bore |
a watermark reading “Unapproved Report” indicating the reports were not publicly |

available and were the property of the Detroit Police Department.

b. From in or about July of 2014 through at least in or about April of
2018, persons known and unknown caused monthly deposits of $5,000 to $7,500 into a
shared bank account each month as payment to Individual B and Individual C in
exchange for their agreement to cause Police Reports to be delivered at least five times

each week via email to persons known and unknown.

7
  
 

Se 4:18-cr-20368-MFL-SDD ECF No. 44 filed 05/01/19 PagelD.150 ‘Page 8 of 9

Allin violation of Title 18, United States Code, Section 371.

Date: May 1, 2019 STUART M. GOLDBERG
Acting Principal
Deputy Assistant Attormey General
U.S. Department of Justice Tax Division

/s/ Mark McDonald

MARK MCDONALD

WILLIAM GUAPPONE
Trial Attorneys
U.S. Department of Justice
Tax Division
 

 

United States District Court

ae oe Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

18-cr-20369% II fe TN
il] fh iG

MAY -1 2019

7] Companion Case Numbeti.S, DISTRICT COURT
| FLINT MICHIGAN —_

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respe

4

 

 

 
  

      
 

            

 

case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

This may be a companion

 

OI Yes L No | AUSA’s Initials: MSM

 

 

 

Case Title: USA v. DAVID MARTIN KATZ, et al

County where offense occurred: Genesee

Check One: Felony L]Misdemeanor [Petty
Indictment/ Information --- no prior complaint.
____Indictment/ Information --- based upon prior complaint J
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: 18-cr-20368 Judge: Matthew F. Leitman

 

[_]Corrects errors; no additional charges or defendants.
Kl Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable

D-4 Scott Jay Jawetz 18 U.S.C. § 371

D-3 John Anthony Capella and D-4 Scott Jay Jawetz 18 U.S.C. § 371

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

May 1, 2019
Date s/MARK MCDONALD

MARK MCDONALD
WILLIAM GUAPPONE
Trial Attorneys

U.S. Department of Justice
Tax Division

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/14
